COLEMAN, J.
-The indictment is for an assault with intent to murder. Against the defendant’s objection, the court permitted a witness to testify, “that some time between Septem ber, 1889, and the time of the shooting (which occurred on the night of the 20th of December, 1889), the defendant, in a conversation had between him and witness, stated that said Sterling Newsom had arrested him for selling beer in Oxanna, and that any man who would do that was a d-son of a b-.” It has been long held to be the law in this State, that declarations made by a party previous to the occurrence of the offense are admissible in evidence against him, when put upon t f il for the offense, if such declarations express a menace, t 1-*624will, towards the party injured.—Long v. State, 86 Ala. 43; Hudson v. State, 62 Ala. 6; McManus v. State, 36 Ala. 285; Barnes v. State, 88 Ala. 204.
This is the only exception to be found in the bill of exceptions. We have examined the record, and find no error.
Affirmed.